Citation Nr: 0712437	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


INTRODUCTION

The veteran had active service from August 1964 to July 1968, 
and from October 1990 to December 1990.  He also had periods 
of Reserve duty.

This matter comes to the Board of Veterans' Appeals (Board or 
B.V.A.) on appeal from a March 2006 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In his substantive appeal received in June 2006, the veteran 
requested a B.V.A. hearing at the RO before a Veterans Law 
Judge.  The record does not reflect that the veteran has been 
afforded such a hearing.

Accordingly, the case is REMANDED for the following action:

Contact the veteran and request 
clarification of whether he desires an in-
person Travel Board hearing, or 
videoconference Board hearing, at the 
local RO with a Veterans Law Judge.  
Thereafter, schedule the veteran for the 
indicated videoconference or Travel Board 
hearing at the local RO with a Veterans 
Law Judge.


Thereafter, the claims folder should be returned to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




